In a family offense proceeding pursuant to Family Court Act article 8, the father appeals from an order of protection of the Family Court, Rockland County *833(Warren, J.), dated February 22, 2010, which, inter alia, directed him to stay away from the mother except for the visitation exchange of the children. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to withdraw as counsel.
Ordered that the order is affirmed, with costs.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Nilsen v Slowey, 25 AD3d 614 [2006]; Lara v Vasquez, 103 AD2d 681 [1984]). Dillon, J.P., Florio, Chambers and Miller, JJ., concur.